Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim(s) 1-6,8-16,18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiebert et al (6,535,763) and Lall et al (2015/0148696) and Gosh et al (2012/0284003).

1. (Currently Amended) A system for use in cardiac evaluation comprising:
electrode apparatus comprising a plurality of external electrodes to monitor electrical
activity from tissue of a patient; (see at least col 5:15-20 of Hiebert)
communication interface to receive supplemental cardiac data from at least
one medical device; (see at least figure 1, telemetry device 130 of Hiebert)
and
a computing apparatus comprising processing circuitry and operably coupled to the
electrode apparatus and the communication interface, the computing apparatus configured to:
monitor electrical activity using the plurality of external electrodes, (the programmer of Hiebert is considered to contain processing circuitry since it receives signals and processes those signals to display the ECG, EGM and supplemental cardiac data markers, see at least figure 1 of Hiebert and col. 7:20-40)
receive supplemental cardiac data from at least one medical device via the
communication interface, [[and]] (see at least col. 7:20-30 of Hiebert)
synchronize the monitored electrical activity or data based on the monitored
electrical activity to the supplemental cardiac data resulting in synchronized supplemental
cardiac data, (see at least col. 8:50-60 and col. 9:5-11 of Hiebert which teaches aligning markers with surface ecg and egm signals.  This is considered to produce synchronized supplemental cardiac data)
modify the monitored electrical activity based on the synchronized supplemental
cardiac data, (Hiebert is silent as to such modifying.  However, Lall teaches blanking (modifying) an ECG signal to remove the pace from the ECG signal, see at least step 360 in figure 3.  Also, at least ¶8 teaches that removing pacing artifacts results in reduced false alarms, and that it would be beneficial; see also ¶30.  Thus, it would have been obvious to modify the ECG of Hiebert based on the synchronized supplemental  (marker) data of Hiebert since such blanking results in beneficial results.)

generate electrical heterogeneity information (EHI) based on the modified
monitored electrical activity, wherein the EHI is information or data representative of at
least one of mechanical cardiac functionality and electrical cardiac functionality. (Hiebert is silent at to generating EHI.  However, at least ¶43 of Gosh et al teaches generating EHI, see at least abstract and ¶43.  It would have been obvious to use Gosh with the device of Hiebert since it would enable a diagnosis and treatment to the patient for dysynchrony, and yield merely predictable results)

Re claims 2-6,8-10, see office action of 2/7/22.


11. (Currently Amended) A method for use in cardiac evaluation comprising:
monitoring electrical activity from tissue of a patient using a plurality of external
electrodes; (see at least col. 5:15-20 of Hiebert)
receiving supplemental cardiac data from at least one medical device; (see at least col. 7:20-30 of Hiebert)
synchronizing the monitored electrical activity or data based on the monitored electrical
activity to the supplemental cardiac data resulting in synchronized supplemental cardiac data (see at least col. 8:50-60 and col. 9:5-11 of Hiebert which teaches aligning markers with surface ecg and egm signals.  This is considered to produce synchronized supplemental cardiac data)
modifying the monitored electrical activity based on the synchronized supplemental
cardiac data; (Hiebert is silent as to such modifying.  However, Lall teaches blanking (modifying) an ECG signal to remove the pace from the ECG signal, see at least step 360 in figure 3.  Also, at least ¶8 teaches that removing pacing artifacts results in reduced false alarms, and that it would be beneficial; see also ¶30.  Thus, it would have been obvious to modify the ECG of Hiebert based on the synchronized supplemental  (marker) data of Hiebert since such blanking results in beneficial results.)

generating electrical heterogeneity information (EHI) based on the modified monitored
electrical activity, wherein the EHI is information or data representative of at least one of
mechanical cardiac functionality and electrical cardiac functionality. (Hiebert is silent at to generating EHI.  However, at least ¶43 of Gosh et al teaches generating EHI, see at least abstract and ¶43.  It would have been obvious to use Gosh with the device of Hiebert since it would enable a diagnosis and treatment to the patient for dysynchrony, and yield merely predictable results)


Re claims 12-16,18-20 see office action of 2/7/22.


21. (Currently Amended) A system for use in cardiac evaluation comprising:
electrode apparatus comprising a plurality of external electrodes to monitor electrical
activity from tissue of a patient; (see at least col. 5:15-20 of Hiebert)
communication interface to receive supplemental cardiac data from at least
one medical device; (see at least figure 1, telemetry device 130 of Hiebert)
a display comprising a graphical user interface to present information for use in assisting
a user in at least one of assessing a patient’s cardiac health and evaluating and adjusting cardiac therapy delivered to a patient, (see at least figure 1 of Hiebert)
a computing apparatus comprising processing circuitry and operably coupled to the
electrode apparatus and the communication interface, the computing apparatus configured to:
monitor electrical activity using the plurality of external electrodes, (the programmer of Hiebert is considered to contain processing circuitry since it receives signals and processes those signals to display the ECG, EGM and supplemental cardiac data markers, see at least figure 1 of Hiebert and col. 7:20-40)
receive supplemental cardiac data from at least one medical device via the
communication interface, (see at least col. 7:20-30 of Hiebert)
synchronize the monitored electrical activity or data based on the monitored
electrical activity to the supplemental cardiac data resulting in synchronized supplemental
cardiac data, (see at least col. 8:50-60 and col. 9:5-11 of Hiebert which teaches aligning markers with surface ecg and egm signals.  This is considered to produce synchronized supplemental cardiac data)
modify the monitored electrical activity based on the synchronized supplemental
cardiac data, (Hiebert is silent as to such modifying.  However, Lall teaches blanking (modifying) an ECG signal to remove the pace from the ECG signal, see at least step 360 in figure 3.  Also, at least ¶8 teaches that removing pacing artifacts results in reduced false alarms, and that it would be beneficial; see also ¶30.  Thus, it would have been obvious to modify the ECG of Hiebert based on the synchronized supplemental  (marker) data of Hiebert since such blanking results in beneficial results.)
generate electrical heterogeneity information (EHI) based on the modified
monitored electrical activity, wherein the EHI is information or data representative of at
least one of mechanical cardiac functionality and electrical cardiac functionality, and
display, on the graphical user interface, at least part of the monitored electrical
activity or data based thereon annotated with at least part of the synchronized
supplemental cardiac data.  (Hiebert is silent at to generating EHI.  However, at least ¶43 of Gosh et al teaches generating EHI, see at least abstract and ¶43.  It would have been obvious to use Gosh with the device of Hiebert since it would enable a diagnosis and treatment to the patient for dysynchrony, and yield merely predictable results)


22. (New) The system of claim 5, wherein the annotation comprises displaying at least one of
a paced atrial marker, a paced left ventricular marker, and an effective or ineffective ventricular
capture marker. (see at least col. 8:2-35 and figure 5 of Hiebert)

23. (New) The method of claim 15, wherein the annotation comprises displaying at least one
of a paced atrial marker, a paced left ventricular marker, and an effective or ineffective
ventricular capture marker. (see at least col. 8:2-35 and figure 5 of Hiebert)


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792